DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER OF RECORD
	The examiner of record has changed from Bratislav Stankovic to Brian Sullivan.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Fuller on August 4th, 2022.
Claims 16-21 are drawn to an unelected invention. These claims are cancelled by examiner’s amendment.
The application has been amended as follows:
IN THE CLAIMS:
16. (CANCELED)
17. (CANCELED)
18. (CANCELED)
19. (CANCELED)
20. (CANCELED)
21. (CANCELED)
19. (CANCELED)
21. (CANCELED)

Rejoinder
Claims 1 and 4-6 are allowable. The restriction requirement between inventions I-V , as set forth in the Office action mailed on 10/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/07/2021 is partially withdrawn.  Claims 7-15, directed to a transgenic plant cell comprising SEQ ID NO: 15 of invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-21, directed to remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Claims 16-21 are newly cancelled.
Claims 1, and 4-15 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require a recombinant DNA molecule comprising a DNA sequence comprising at 99% identity to the full length of SEQ ID NO: 15, a DNA sequence comprising SEQ ID NO: 15, or a fragment comprising at least 600 contiguous nucleotides of SEQ ID NO: 15 wherein the fragment has gene-regulatory activity.  The closest prior art is found in US Patent Publication US 2011/0078833 A1 published on March 21, 2011 which teaches expression regulation elements in corn but fails to teach a sequence having 99% identity to the full length of SEQ ID NO: 15 of the instant application or a sequence comprising at least 600 contiguous nucleotides of SEQ ID NO: 15.  The sequence of US 2011/0078833 A1 with the greatest percent identity to SEQ ID NO: 15 of the instant application was SEQ ID NO: 683 which shares 24.2% identity with SEQ ID NO: 15 of the instant application with a best local similarity of 75.9% indicating that it could not share 600 contiguous nucleotides with SEQ ID NO: 15 of the instant application.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663


/WEIHUA FAN/Examiner, Art Unit 1663